Citation Nr: 0616766	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-32 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back injury.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1975.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a December 2002 rating decision by 
the Columbia, South Carolina Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for hepatitis C and a 
low back injury.

The issue of entitlement to service connection for a low back 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.


FINDING OF FACT

Hepatitis C was not incurred in or aggravated as a result of 
the veteran's military service, nor may it be presumed to 
have been so incurred or aggravated.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must apprise the claimant of the evidence needed to 
substantiate the claims for benefits, and further allocate 
the responsibility for obtaining such evidence.  
Additionally, VA must advise the claimant to submit any 
evidence that pertains to the claims.  The law further 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

A rating decision dated December 2002 denied the veteran's 
claim for entitlement to service connection for hepatitis C.  
Letters to the veteran from the RO dated August and September 
2002 fully provided notice of elements of the evidence 
required to substantiate claims for service connection and 
whose responsibility it was to obtain such evidence.  The 
rating decision on appeal, the September 2003 Statement of 
the Case ("SOC"), and the July 2004 Supplemental Statement 
of the Case ("SSOC") provided the veteran with specific 
information as to why the claim was being denied and of the 
evidence that was lacking.  The September 2003 SOC supplied 
the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1), concerning the need for the veteran to provide 
any evidence pertaining to the claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claim of 
service connection is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its procedural posture would not 
therefore inure to the veteran's prejudice.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available medical records 
or authorize VA to obtain those records on his behalf.  In 
addition to his service medical records, private medical 
records were received and reviewed from QTC Medical Services 
dated November 2002 and December 2002, October 1971 reports 
from University Hospital, reports dated 1971 to 1983 from 
Neurological Associates of Augusta and the Neurological 
Institute of Savannah, and June 2003 progress notes from Dr. 
R.R.S.  The veteran also indicated that he had been treated 
at the Augusta, Georgia VA Medical Center ("VAMC") and 
treatment records were received and reviewed.  The veteran 
also submitted correspondence statements from the veteran's 
mother and three other lay individuals (M.L.B., I.H.C., and 
J.C.R.) regarding the veteran's disabilities.  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the hepatitis C is related to the 
veteran's military service.  As will be noted below, there is 
no competent evidence that "the disability or symptoms may 
be associated with the claimant's active military . . . 
service."  38 U.S.C.A § 5103A(d); cf. Charles  v. Principi, 
16 Vet. App. 370 (2002) (Holding that under 38 U.S.C.A § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence, [including statements of the 
claimant]," and where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge.  Because there was evidence 
of record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the veteran's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).  

There is no competent medical evidence suggestive of a link 
between the veteran's claimed hepatitis C disability and his 
military service other than his own assertions.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  Accordingly 
a medical examination is not required to make a determination 
in this case.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.

Merits of the Claim

The veteran seeks service connection for Hepatitis C.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

The veteran was first diagnosed with hepatitis C in 1997.  
The veteran states he has never used intravenous drugs and 
the record does not dispute his account.  However, the 
veteran alleges that he contracted hepatitis C as a result of 
stepping on syringes that were used by heroin addicts in-
service.  He testified to a hearing officer in July 2004 that 
while in service he removed syringes that were stuck in 
heroin addicts' arms and guarded addicts who had been caught 
and were handcuffed to their beds (as he stated was the only 
Army protocol for dealing with heroin addicts at the time).  
The veteran also alleges that those handcuffed addicts became 
violent and scratched and bit him.  In his appeal to the 
Board, he stated that he also was exposed to hepatitis C 
while shaving people that were being transported for trial.  

There is no competent evidence in the veteran's record to 
support his statements, and the Board accords his account no 
credibility.  Firstly, the veteran's service medical records 
are negative for treatment or complaint of injuries relating 
to stepping on syringes, being scratched, bitten or injured 
while shaving others.  Such corroboration is necessary, as 
while the veteran's military occupational specialty was that 
of light weapons infantryman, the entirety of his military 
service was spent in the Federal Republic of Germany and he 
has no combat service.  

Thus, his account may not be presumed credible, nor is there 
any substantiating support in the record.  Cf. See 38 U.S.C.A 
§ 1154(b) (Providing in substance that in the case of 
veterans of combat, VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).
The veteran's mother also reports in several letters of 
record that the veteran told her that immunizations provided 
by the military were given with dirty needles used on 
multiple service-members and that he could see blood and 
tissue on the needles as he was being administered the 
immunizations.    

The statements provided by the veteran, as well as his 
mother, are inherently incredible.  It is wholly unworthy of 
belief that medical services personnel of the U.S. military, 
in a peacetime environment and engaged in an activity 
directed towards ensuring the health of its members, would 
engage in such patently negligent performance of their duties 
so as to not ensure the hygiene of such immunizations.  As to 
the veteran's account of stepping on needles used by heroin 
addicts, it is also inherently incredible that the veteran, 
presumably knowing of his roommates' predilections, would not 
have immediately reported to sick call, instead waiting over 
20 years in this attempt to gain VA compensation.

There is absolutely no evidence to substantiate any of the 
veteran's allegations, to include his own service medical 
records where it is reasonable to presume reports of such 
incidents as alleged by the veteran would have been recorded.  
The veteran's military separation examination does not note a 
diagnosis of hepatitis.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994); see Samuels v. West, 11 Vet. App. 433, 436 (1998) 
(Where the veteran sought service connection for post-
traumatic stress disorder, based upon multiple stressors 
occurring during "combat" in Vietnam, and the record clearly 
showed he had never served in Vietnam, no presumption of 
credibility attached to his statements of his in-service 
claimed stressors); see also Godfrey v. Brown, 7 Vet. App. 
398, 407 (1995) (Where the report of the Social Security 
Administration [SSA] reflected that its findings were based 
on the veteran's disability encompassing "twenty-year history 
of back problems," as evidenced by "medical evidence" and the 
medical evidence as evidenced in the SSA file shows no such 
history, the SSA statement cannot be presumed to be credible 
when on its face it conflicts with the lack of substantiation 
for it in the very medical evidence on which it is expressly 
premised).


Given that there is no evidence of an in-service event, the 
November 2002 report from Dr. R.V.B. of QTC, which states the 
veteran reports he contracted hepatitis through 
"occupational exposure" while in the Army, is not competent 
evidence of such exposure.  The mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  See Leshore  v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 
.  
Moreover, assuming the veteran's account to be credible, 
there is no competent medical evidence linking the disorder 
to any incident of military service.  See Holbrook v. Brown, 
8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).  Although 
he confirms the veteran is currently diagnosed with hepatitis 
C, Dr. R.V.B. does not provide a medical nexus between the 
veteran's diagnosed hepatitis C and his military service.

Expert medical evidence is necessary to establish the 
etiology of a disability, and because the veteran is not 
competent to provide such medical evidence, his statements 
concerning the etiology of his disability are insufficient to 
demonstrate the in-service incurrence of those disabilities.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  For the same reason, none of the lay 
statements submitted on behalf of the veteran is sufficient 
to establish an in-service etiology for the veteran's 
hepatitis C because none of the authors is a medical 
professional. 

An opinion as to medical etiology must be based on competent 
medical evidence.  "Competent medical evidence" means, in 
part, evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
The record is devoid of any such medical opinion providing a 
nexus between the veteran's current diagnosis of hepatitis C 
and his military service.  


For the Board to conclude that the veteran's disorder had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  It has been observed that  statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  

There is no competent evidence to suggest that the veteran's 
hepatitis C, which first manifested many years after service, 
is related to any events in service.  In reaching this 
decision, the Board has considered the "benefit-of-the-doubt 
doctrine;" however, as the preponderance of the evidence is 
against the claim, the doctrine does not apply.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for hepatitis is denied.


REMAND

Further development of the claim is needed before appellate 
action may be completed in this case.  

The veteran claims entitlement to service connection for a 
low back injury.  The veteran's claim was denied by the RO on 
the basis that his injury existed prior to service and was 
noted on his service entrance physical exams.  While the RO 
found that there was no aggravation of the pre-existent back 
condition during military service, VA may not rely upon its 
own unsubstantiated medical opinion.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

VA's duty to assist the veteran includes obtaining a medical 
examination and/or opinion where the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4) (2005).  The Board finds that a medical 
examination and opinion is necessary to determine whether the 
veteran's injuries prior to service are related to the back 
injuries sustained in-service and his current disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
low back condition.  The examining 
physician is requested to review 
pertinent documents in the claims file, 
including the service medical records, 
in detail, and to render an opinion as 
to whether the veteran's low back 
injury, if currently diagnosed, is of 
in-service origin or otherwise related 
thereto - i.e., whether any noted low 
back disorder was incurred in, or 
aggravated by, any incident of active 
military service.  Specifically, the 
examiner should  render an opinion as to 
whether the low back injury, if 
currently diagnosed, is related to:

a.  a 1971 wrestling cervical 
injury noted on the veteran's 
military entrance exam that 
occurred prior to service.  

b.  a March 1972 automobile 
accident which resulted in a 
lumbosacral strain, also noted on 
the veteran's military entrance 
examination.

Private medical reports from both 
incidents are included in the veteran's 
medical records.  If such determinations 
are not possible without resort to 
speculation, the examiner should so 
state.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

2.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
low back injury should be readjudicated.  
If the benefit sought on appeal remains 
all or in part denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then 
be returned to the Board for further 
review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


